Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (WASSERBLAT et al., U. S. Patent Publication No. 2010/0228656 and KUMAR e al., U. S. Patent Publication No. 2013/0298230) do not teach nor suggest in detail a method and system for fraud prevention comprising receives a request for signal recommendations for a first client, calculates a similarity score for multiple clients different from the first client, determines a signal weight associated with the signal for each client, multiplies the signal weight by the similarity score associated with the client to generate a weighted similarity score associated with the signal and the client, generates a total similarity score and a total weighted similarity score for each signal, generates a recommendation score based on the total weighted similarity score for the signal and the total similarity score for the signal for each signal, and generates recommended signals for the first client based on the recommendation scores . WASSERBLAT and KUMAR respectively only disclose generic fraud prevention method that generates combined risk scores from analyzed transactions determine fraudulent activities and security orchestration services that correlates risk based on inputs from sensory inputs that monitors network activity in order to provide warnings against threats. Thus, the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444